DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 April 2022 was filed after the mailing date of the patent application on 28 February 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of the Claims
Based on the current set of claims (Claim, 26 October 2021), Claims 7, 11, and 12 are pending and Claims 8-10 are cancelled.
Based on the current set of claims (Claim, 26 October 2021), Claims 7, 11, and 12 are pending and Claims 8-10 are cancelled.

Response to Arguments
Applicant's arguments regarding the rejection of Claim 7, Claim 10, and Claim 11 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant argues LG does not disclose “the higher layer signal includes information on a symbol of the time resource” (Remarks, 18 April 2022, Pg. 5, Claim Rejection under AIA  35 U.S.C. §103).  In support of said argument, Applicant states that “LG may implicitly indicate that the actual PUCCH resource is in the time domain” because LG states a combined indication of PUCCH resource and HARQ timing” and “stacking of PUCCH resources in a slot for HARQ-ACK feedback” and further states that “LG is silent with respect to a symbol of the actual PUCCH resource” (Remarks, 18 April 2022, Pg. 5, Claim Rejection under AIA  35 U.S.C. §103).
Examiner respectfully disagrees.
LG has not been offered to teach “the higher layer signal includes information on a symbol of the time resource” or “the symbol being for transmission of the ACK/NACK information”.  Kim has been offered to teach these limitations.  Examiner has only offered LG to teach “the time resource being indicated in downlink control information”.  Examiner alleges that the correlation of a time resource to a PUCCH resource is correct because LG recites that the “PUCCH resource includes time, frequency and, when applicable, code domains” (LG, Pg. 1, Agreements).  
Based on Examiner’s response to Applicant’s argument, Examiner will maintain the rejection.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 20150215875 A1; hereinafter referred to as “Nakashima”) in view of LG Electronics (Discussion on NR-PUCCH resource allocation, 13th February 2017, 3GPP TSG RAN WG1 Meeting #88, Tdoc: R1-1702483; hereinafter referred to as “LG”) in further view of Kim et al. (US 20190159191 A1; hereinafter referred to as “Kim”).
Regarding Claim 7, Nakashima discloses a terminal, comprising: 
a receiver (¶347-350 & Fig. 14, Nakashima discloses a mobile station comprising a reception processing unit 401) that receives a signal of a downlink shared channel (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses receiving, by a mobile station from a base station device, downlink data over a physical downlink shared channel (PDSCH)); and 
a transmitter (¶347-350 & Fig. 14, Nakashima discloses a mobile station comprising a transmission processing unit 407) that transmits Acknowledgement (ACK)/Negative Acknowledgement (NACK) information for the signal of the downlink shared channel (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses transmitting, by a mobile station to a base station device, a plurality of acknowledgments and negative acknowledgments (ACKs/NACKs) corresponding to the downlink data received over the PDSCH) using an uplink control channel in a time resource included in a plurality of time resource candidates (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses using a physical uplink control channel (PUSCH) in an uplink subframe #7 of a plurality of candidate uplink subframes, namely subframe #7 and subframe #2.  Examiner correlates the candidate uplink subframes to “a plurality of time resource candidate” because the uplink control transmission may occur in any one of these subframes.  Examiner correlates a selected uplink subframe on the PUCCH to “an uplink control channel in a time resource”).
However, Nakashima does not explicitly disclose the receiver receives a higher layer signal including information indicating the plurality of time resource candidates, the receiver receives downlink control information, and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates, and the time resource being indicated by the downlink control information.
LG, a prior art reference in the same field of endeavor, teaches the receiver receives a higher layer signal including information indicating the plurality of time resource candidates (§2.2 PUCCH resource allocation, LG teaches receiving higher layer signaling indicating a preconfigured set of PUCCH resources), the receiver receives downlink control information (§2.2 PUCCH resource allocation, LG teaches receiving downlink control information), and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates (§2.2 PUCCH resource allocation, LG teaches that the downlink control information indicates an PUCCH resource used of a plurality of pre-configured PUCCH resources.  Examiner correlates a particular/selected PUCCH resource to “a time resource”.  Examiner correlates the preconfigured PUCCH resources to “time resource candidates”), and the time resource being indicated by the downlink control information (§2.2 PUCCH resource allocation, LG teaches that the downlink control information indicates an PUCCH resource).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nakashima by requiring that the plurality of time resource candidates, the receiver receives downlink control information, and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates, and the time resource being indicated by the downlink control information as taught by LG because the flexibility and efficiency of uplink (UL) resource utilization is improved by introducing UL control resource set containing a set of PUCCH resource for multiple New Radio (NR) user equipments (UEs) (LG, 2 Discussion, 2.1 UL control resource set).
However, Nakashima does not explicitly disclose the higher layer signal includes information on a symbol of the time resource, the symbol being for transmission of the ACK/NACK information.
Kim, a prior art reference in the same field of endeavor, teaches the higher layer signal includes information on a symbol of the time resource (¶247, Kim teaches that the RRC signaling indicates a symbol index of a slot where the PUCCH is transmitted), the symbol being for transmission of the ACK/NACK information (¶67-68, Kim teaches that the PUCCH is used to transmit uplink control information (UCI) comprising Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK) information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nakashima by requiring that the higher layer signal includes information on a symbol of the time resource and the symbol being for transmission of the ACK/NACK information as taught by Kim because wireless communication is improved by allowing user equipments, with different transmission time intervals, can transmit uplink signals using the same uplink resource (Kim,  ¶24).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 7.
Regarding Claim 12, Nakashima discloses a base station, comprising: 
a transmitter (¶314-318 & Figs. 11-13, Nakashima discloses a base station comprising a reception processing unit 107) that transmits a signal of a downlink shared channel (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses transmitting, to a mobile station by a base station device, downlink data over a physical downlink shared channel (PDSCH)); and 
a receiver (¶314-318 & Figs. 11-13, Nakashima discloses a base station comprising a reception processing unit 101) that receives Acknowledgement (ACK)/Negative Acknowledgement (NACK) information for the signal of the downlink shared channel (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses receiving, from a mobile station by a base station device, a plurality of acknowledgments and negative acknowledgments (ACKs/NACKs) corresponding to the downlink data received over the PDSCH) using an uplink control channel in a time resource included in a plurality of time resource candidates (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses using a physical uplink control channel (PUSCH) in an uplink subframe #7 of a plurality of candidate uplink subframes, namely subframe #7 and subframe #2.  Examiner correlates the candidate uplink subframes to “a plurality of time resource candidate” because the uplink control transmission may occur in any one of these subframes.  Examiner correlates a selected uplink subframe on the PUCCH to “an uplink control channel in a time resource”).
However, Nakashima does not explicitly disclose the transmitter transmits a higher layer signal including information indicating the plurality of time resource candidates, the transmitter transmits downlink control information, and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates, and the time resource being indicated by the downlink control information.
LG teaches the transmitter transmits a higher layer signal including information indicating the plurality of time resource candidates (§2.2 PUCCH resource allocation, LG teaches transmitting higher layer signaling indicating a preconfigured set of PUCCH resources), the transmitter transmits downlink control information (§2.2 PUCCH resource allocation, LG teaches transmitting downlink control information), and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates (§2.2 PUCCH resource allocation, LG teaches the downlink control information indicates an allocated PUCCH resource of the plurality of pre-configured PUCCH resources.  Examiner correlates a PUCCH resource to “a time resource”.  Examiner correlates the preconfigured PUCCH resources to “time resource candidates”), and the time resource being indicated by the downlink control information (§2.2 PUCCH resource allocation, LG teaches that the downlink control information indicates an PUCCH resource).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nakashima by requiring that the transmitter transmits a higher layer signal including information indicating the plurality of time resource candidates, the transmitter transmits downlink control information, and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates, and the time resource being indicated by the downlink control information as taught by LG because the flexibility and efficiency of uplink (UL) resource utilization is improved by introducing UL control resource set containing a set of PUCCH resource for multiple New Radio (NR) user equipments (UEs) (LG, 2 Discussion, 2.1 UL control resource set).
However, Nakashima in view of LG does not explicitly disclose the higher layer signal includes information on a symbol of the time resource, and the symbol being for transmission of the ACK/NACK information.
Kim teaches the higher layer signal includes information on a symbol of the time resource indicated by the downlink control information (¶247, Kim teaches that the RRC signaling indicates a symbol index of a slot where the PUCCH is transmitted), and the symbol being for transmission of the ACK/NACK information (¶67-68, Kim teaches that the PUCCH is used to transmit uplink control information (UCI) comprising Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK) information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nakashima in view of LG by requiring that the higher layer signal includes information on a symbol of the time resource and the symbol being for transmission of the ACK/NACK information as taught by Kim because wireless communication is improved by allowing user equipments, with different transmission time intervals, can transmit uplink signals using the same uplink resource (Kim,  ¶24).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474